                 Case 20-11768-CSS              Doc 439        Filed 09/30/20         Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                       Chapter 11

LUCKY BRAND DUNGAREES, LLC, et al.,1                         Case No. 20-11768 (CSS)

                                    Debtors.                 Jointly Administered
                                                             Re: Docket No. 372

     ORDER AUTHORIZING AND APPROVING THE RETENTION OF PACHULSKI
     STANG ZIEHL & JONES LLP AS COUNSEL TO THE OFFICIAL COMMITTEE
         OF UNSECURED CREDITORS, EFFECTIVE AS OF JULY 17, 2020

                  Upon the Application of the Official Committee of Unsecured Creditors for

Order, Pursuant to 11 U.S.C. §§ 328 and 1103, Fed. R. Bankr. P. 2014, and Local Rule 2014-1,

Authorizing and Approving the Employment and Retention of Pachulski Stang Ziehl & Jones

LLP as Counsel to the Official Committee of Unsecured Creditors Effective as of July 17, 2020

(the “Application”);2 and upon the Declaration of Bradford J. Sandler and the Declaration of the

Committee Co-Chair filed in support of the Application; and the Court having jurisdiction to

consider the Application and the relief requested therein pursuant to 28 U.S.C. §§ 157 and 1334;

and this matter being a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and venue being

proper in this District pursuant to 28 U.S.C. §§ 1408 and 1409; and it appearing that the relief

requested in the Order is in the best interests of the Debtors’ estates, their creditors and other

parties-in-interest; and the Committee having provided adequate and appropriate notice of the




1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
Lucky Brand Dungarees, LLC (3823), LBD Parent Holdings, LLC (4563), Lucky Brand Dungarees Stores, LLC
(7295), Lucky PR, LLC (9578), and LBD Intermediate Holdings, LLC (7702). The Debtors’ address is 540 S Santa
Fe Avenue, Los Angeles, California 90013.
2
  Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Application or Sandler
Declaration.



DOCS_DE:230067.3 53771/002
                Case 20-11768-CSS             Doc 439     Filed 09/30/20    Page 2 of 3




Application under the circumstances; and after due deliberation and good and sufficient cause

appearing therefor; and it appearing to the Court that the Application should be approved,

IT IS HEREBY ORDERED THAT:

                 1.          The Application is GRANTED as set forth herein.

                 2.          The Committee is hereby authorized to retain and employ PSZ&J as

counsel to the Committee pursuant to sections 328(a) and 1103(a) of the Bankruptcy Code,

Bankruptcy Rule 2014, and Local Rule 2014-1, effective as of July 17, 2020.

                 3.          PSZ&J shall apply for compensation and professional services rendered

and reimbursement of expenses incurred in connection with the Debtors’ chapter 11 cases in

compliance with sections 330 and 331 of the Bankruptcy Code, and applicable provisions of the

Bankruptcy Rules, the Local Bankruptcy Rules, and such other procedures as may be fixed by

order of this Court.

                 4.          PSZ&J is authorized to render professional services to the Committee as

described in the Application.

                 5.          PSZ&J shall provide ten (10) business days’ notice to the Debtors and the

U.S. Trustee in connection with any increase of the hourly rates listed in the Application. The

U.S. Trustee and the Debtors retain all rights to object to any rate increase on all grounds,

including, but not limited to, the reasonableness standard provided in section 330 of the

Bankruptcy Code, and the Court retains the right to review any rate increase pursuant to section

330 of the Bankruptcy Code.

                 6.          The Committee and PSZ&J are authorized and empowered to take all

actions necessary to implement the relief granted in this Order.




                                                      2
DOCS_DE:230067.3 53771/002
                Case 20-11768-CSS              Doc 439     Filed 09/30/20      Page 3 of 3




                 7.          The terms and conditions of this Order shall be immediately effective and

enforceable upon its entry.

                 8.          This Court shall retain jurisdiction with respect to all matters arising from

or related to the implementation of this Order.




         Dated: September 30th, 2020                       CHRISTOPHER S. SONTCHI
         Wilmington, Delaware                              UNITED STATES BANKRUPTCY JUDGE


                                                       3
DOCS_DE:230067.3 53771/002
